department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc te_ge eoeg teb postf-103112-02 uilc internal_revenue_service national_office field_service_advice memorandum for helene winnick deputy area_counsel tege pacific coast central mountain area te_ge pccm sf from mary oppenheimer assistant chief_counsel subject based upon our reconsideration which you requested on date this chief_counsel_advice supercedes our chief_counsel_advice to you dated date this chief_counsel_advice as well as that which it supercedes is in response to your memorandum dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend authority state city airport date bonds date bonds airline x y date z issues is the facility available to serve on a regular basis the general_public as required by sec_142 of the internal_revenue_code and sec_1_103-8 and sec_1_103-8of the treasury regulations is the facility a directly related and essential part of the airport an airport as defined by sec_142 and sec_1_103-8 servicing aircraft or enabling aircraft to take-off and land conclusions the facility meets the public use requirements of sec_142 and sec_1 a and sec_1_103-8 because it is leased by a common carrier who uses it in the business of providing scheduled passenger service to the general_public the facility is a directly related and essential part of the airport an airport as defined by sec_142 and sec_1_103-8 facts the airport is owned by a political_subdivision of the state the city the city formed the authority to issue bonds on its behalf the authority issued date bonds and date bonds to finance the acquisition construction equipping and improvement of certain maintenance engineering facilities adjacent to the airport for lease to the airline the facility the airport’s major tenant was and continues to be the airline a common carrier the airline leases the facility the land and improvements on it and leases the equipment in the facility from the authority the authority will eventually transfer the facility to the city subject_to the airline’s leases the facility approximately x square feet in total area is located adjacent to the airport the facility consists of a hangar engine overhaul buildings and various administrative and support structures the facility is used to provide maintenance service and engine overhauls for the airline’s passenger aircraft the airline uses the airport to take-off and land all of its aircraft in transit to its maintenance facility the airline does not provide passenger service at the airport however the airline does provide scheduled passenger service at other airports the airport is an airport as defined by the federal aviation agency the faa and is open to the public it consists of one runway and two taxiways one of which is designated an auxiliary runway the airport provides service for air freight air cargo charter flights flight instruction avionics service and major repairs however the airport has no regularly scheduled air carrier service in a 1-year period unscheduled air carrier traffic including the airline’s use and the other air carrier’s use accounted for y percent less than percent of the airport’s total traffic as of date z percent more than percent of the airport’s operations were training flights the airline was one of two air carriers using the airport during this year the other air carrier transports cargo for the general_public for purposes of this field_service_advice we have assumed that the airport is an exempt facility as described in sec_142 law and analysis under sec_103 gross_income does not include interest on a state_or_local_bond sec_103 provides that sec_103 does not apply to any private_activity_bond unless it is a qualified_bond under sec_141 sec_141 provides that the term private_activity_bond means any bond issued as part of an issue which meets the private_business_use_test and the private_security_or_payment_test or which meets the private_loan_financing_test sec_141 generally provides that an issue meets the private_business_use_test if more than percent of the proceeds of the issue are to be used for any private_business_use sec_141 provides that the term private_business_use means use directly or indirectly in a trade_or_business carried on by any person other than a governmental_unit however use as a member of the general_public is not taken into account sec_141 provides in part that a qualified_bond means any private_activity_bond that is an exempt_facility_bond therefore a private_activity_bond may be financed with tax-exempt_bonds if the private_activity_bond is a qualified_bond defined in sec_141 and an exempt_facility_bond defined in sec_142 the tax_reform_act_of_1986 amended sec_103 of the internal_revenue_code of creating new sec_142 to allow exempt facility bonds to be issued to finance airports and storage and training facilities directly related to such airports an exempt_facility_bond means any bond issued as part of an issue percent or more of the net_proceeds of which are to be used to provide airports sec_142 to be treated as an exempt facility terminal airport all of the property to be financed with the net_proceeds of the issue must be owned by a governmental_unit sec_142 to qualify as an exempt facility a facility must serve or be available on a regular basis for general_public use or be a part of a facility so used as contrasted with similar types of facilities which are constructed for the exclusive use of a limited number of nonexempt persons in their trades_or_businesses for example a private dock or wharf owned by or leased to and serving only a single manufacturing plant would not qualify as a facility for general_public use but a hangar or repair facility at a municipal airport or a dock or wharf would qualify even if it is owned by or leased or permanently assigned to a nonexempt_person provided that such person directly serves the general_public such as a common passenger carrier or freight carrier sec_1_103-8 sec_1_103-8 provides that an airport includes facilities which are directly related and essential to servicing aircraft or enabling aircraft to take-off and land or transferring passengers or cargo to or from aircraft a facility does not satisfy either of the foregoing requirements if the facility need not be located at or in close proximity to the take-off and landing area in order to perform its function as an illustration of the rules of sec_1_103-8 an office building or a computer facility either of which serves a system-wide or regional function of an airline is not considered part of an airport since that facility is not described in either sec_1_103-8 or b however a maintenance or overhaul facility which services aircraft is considered part of an airport under sec_1_103-8 since that facility is directly related and essential to servicing aircraft and must be located where aircraft take-off and land in order to perform its function sec_1_103-8 the regulations provide that a hangar or repair facility at a municipal airport or a dock or wharf would qualify even if it is owned by or leased or permanently assigned to a nonexempt_person provided that such person directly serves the general_public such as a common passenger carrier or freight carrier because of the very broad definition of common carrier it cannot be concluded that all entities which technically qualify as common carriers do in reality serve the general_public the need for a factual determination as to whether a facility to be operated by a common carrier will actually serve the general_public is most apparent when the primary business of the common carrier is not that of being a common carrier but rather is another business that is directly benefitted from the availability of the airport in this case the primary business of the airline is providing scheduled passenger service as a common carrier essential repair and maintenance for the airline’s passenger aircraft is performed at the facility therefore we conclude that the facility will meet the public use test because it is leased to the airline a common carrier who directly serves the general_public by providing scheduled passenger service having concluded that the facility meets the public use requirement we now consider if the facility is a directly related and essential part of the airport servicing aircraft or enabling aircraft to take-off and land a facility is not directly related and essential to an airport if it need not be located at or in close proximity to the take- off and landing area in order to perform its function under the facts of this case the facility services and maintains aircraft used by the airline in its business of providing regularly scheduled passenger service the airport is capable of handling the size and type of aircraft serviced at the facility also the facility is located at or adjacent to the airport and must be so located in order to perform its function the airport is a facility described in sec_1_103-8 therefore the facility is directly related and essential to the airport please call timothy l jones or allan b seller at if we can provide further assistance by mary oppenheimer assistant chief_counsel s timothy l jones timothy l jones assistant to the branch chief cc te_ge eoeg teb
